Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00711-CV

                                    IN RE A.G.B., a Child

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-PA-02272
                        Honorable Rosie Alvarado, Judge Presiding

      BEFORE CHIEF JUSTICE MARION, JUSTICE RIOS, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, the order of the trial court is
REVERSED, and judgment is RENDERED denying appellee’s petition to terminate the parent-
child relationship between appellant and A.G.B. It is ORDERED that no costs be assessed against
appellant in relation to this appeal because he qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED January 22, 2020.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice